Citation Nr: 0734704	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-48 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for congenital fusion, C4-
C5, evaluated as 20 percent disabling prior to February 7, 
2004, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974. 

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to a 
rating in excess of 10 percent for residuals of a neck 
injury.  

In October 1995 the veteran testified at an RO hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.

In an August 1996 rating decision, the RO restored a prior 
rating of 20 percent for congenital fusion C4-5 continuously 
from its previous effective date of December 1, 1978.  This 
restoration was based on a finding that clear and 
unmistakable error had been committed in the November 1982 RO 
rating decision that reduced the rating for congenital fusion 
C4-5 from 20 percent to 10 percent.  

In February 2000 the Board remanded the case for additional 
development, including the acquisition of an orthopædic 
examination to determine the severity of the veteran's 
service-connected cervical spine disability.  The report of 
that examination, which was completed in April 2000, has been 
made a part of the record.

In December 2000 the Board again remanded the case for 
additional development, including the acquisition of another 
orthopædic examination.  The report of that examination, 
completed in February 2004, has been made a part of the 
record.

In a rating decision dated in May 2004 the RO increased the 
rating for congenital fusion C4-5 from 20 percent to 30 
percent effective February 7, 2004.  The case was then 
returned to the Board for review.  

In September 2004 the Board once again remanded the case for 
additional development, including the acquisition of a 
neurologic examination.  A neurological examination was 
conducted in April 2005.  

In October 2006 the Board issued a decision denying the 
veteran's claim for an increased rating for congenital 
fusion, C4-C5, which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in June 2007 the Court, acting upon joint motion 
of the parties, vacated the Board's October 2006 decision and 
remanded the case to the Board.


REMAND

On April 20, 2005, the veteran underwent a C&P neurological 
examination for evaluation of his service-connected 
congenital fusion C4-5.  In the ensuing report the examiner 
advised as follows

An emg (electromyogram [EMG]) and nerve 
conduction will be obtained to assess for 
neuropathy as well as to assess for the 
presence of radiculopathy.  A final 
statement will be made concerning the 
severity that is whether the neuropathy 
or radiculopathy at present is mild, 
moderate or severe.

EMG testing was duly conducted one week later, and the report 
of this test was associated with the claims file; however, 
the record does not contain the promised final statement from 
the examiner.  Accordingly, additional development is 
required. 

The Board notes that in its November 2005 Supplemental 
Statement of the Case the RO cited April 2005 EMG findings of 
"acute on chronic bilateral C8 radiculopathies" and then 
declared as follows:

It also is noted that we now are showing 
your C*radiculopathies as a part of the 
disability as this was found on your 
recent VA examination and nerve 
conduction studies as well as other 
neurological findings for which are not 
service-connected."  A separate 
evaluation for your C* radiculopathies is 
not shown at this time based upon the 
findings noted on your examination."  

The RO then restyled the veteran's service-connected cervical 
spine disability as "congenital fusion C4-5 vertebrae with 
bilateral C8 radiculopathies."  

The Board is uncertain as to how the RO linked the veteran's 
nonservice-connected C8 radiculopathies to his service-
connected congenital C4-5 fusion, particularly since the 
April 2005 C&P examiner made no such assertion.  The RO did 
refer to an ADDENDUM on p. 12 of the November 2005 SSOC, 
immediately after the above test results were reported, but 
it was not clear what the date of the ADDENDUM was and 
whether there is a document in the claims folder that 
corresponds to the information recited in the SSOC.  This 
should be clarified.  If an ADDENDUM to the April 2005 
examination report exists, such document should be associated 
with the claims folder.  

On remand the RO should clarify whether the veteran has 
indeed been service-connected for C-8 radiculopathies; and if 
so, on what basis (direct; secondary; aggravation; 
presumptive; etc.).  In this regard the Board notes the 
representative's September 2006 claim, on behalf of the 
veteran, for service connection for "entitlement to service 
connection for acute chronic bilateral C8 radiculopathies, 
chronic neurogenic changes and membrane instability and 
bilateral denervation of the lower cervical paraspinals 
secondary to congenital fusion of C4-5 vertebræ."  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should associate with the 
claims folder the ADDENDUM referred to on 
page 12 of the November 2005 SSOC.  If 
such is not located, or if it does not 
fully address the information requested 
in this paragraph, the claims folder must 
be returned to the April 20, 2005, C&P 
examiner for review of April 27, 2005, 
electromyogram results, and issuance of a 
final statement.  The examiner is 
requested to report as to the nature and 
severity of any neurological disability 
associated with the veteran's service 
connected congenitally fused C4-5 
vertebræ.  The examiner is specifically 
requested to inform as follows:

o	Whether there is any intervertebral 
disc pathology at C4-5.  

o	Whether there is any intervertebral 
disc pathology in the cervical spine 
that is secondary to the veteran's 
service-connected congenital fusion 
C4-5 disability, i.e., is any 
intervertebral disc pathology in the 
cervical spine proximately due to or 
the result of or aggravated by the 
service-connected disability.  

If neurological involvement at or 
secondary to the veteran's service-
connected congenitally fused C4-5 
vertebræ is determined, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete.  
If incomplete, whether the degree is 
mild, moderate, or severe.  The examiner 
should obtain a detailed history as to 
the frequency and length of any 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner is also 
requested to state whether there is 
moderate, severe, or pronounced 
impairment.

If this examiner is no longer 
available, or if this examiner 
determines that another examination 
would be helpful, the veteran should be 
scheduled for a new C&P examination.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

